       Case 1:19-mc-00262-JMF Document 10 Filed 07/31/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE APPLICATION OF                                           19-MC-262 (JMF)
 HERMITAGE CAPITAL MANAGEMENT
 LIMITED FOR AN ORDER SEEKING
 DISCOVERY PURSUANT TO 28 U.S.C. § 1782,




                    STIPULATION AND [PROPOSED] ORDER FOR
                THE PROTECTION OF CONFIDENTIAL INFORMATION


                WHEREAS, HERMITAGE CAPITAL MANAGEMENT LIMITED (“Hermitage

- Receiving Party”) has served on NEW YORK BRANCH OF STANDARD CHARTERED

BANK, CITIBANK, N.A., BANK OF AMERICA, N.A., WELLS FARGO BANK, N.A.,

JPMORGAN CHASE BANK, N.A., BNP PARIBAS NEW YORK BRANCH, and THE BANK

OF NEW YORK MELLON (each, a “Producing Party,” collectively, the “Producing Parties,” and,

together with the “Receiving Party,” the “Parties”) Subpoenas to Produce Documents (the

“Subpoenas”) as authorized by this Court’s May 30, 2019 Order granting Hermitage’s Application

for Discovery in connection with foreign proceeding under 28 U.S.C. § 1782 (“Application”);


                WHEREAS, the Parties request that this Court issue a protective order pursuant to

Federal Rule of Civil Procedure 26(c) to maintain the confidentiality of information that the

Producing Parties may produce in response to the Subpoenas;


                WHEREAS, the Parties, through counsel, agree to the following terms; and


                WHEREAS, this Court finds good cause exists for issuance of an appropriately

tailored protective order;


                IT IS HEREBY ORDERED that the Parties, including their corporate parents and

subsidiaries, successors and assigns, affiliates, directors, officers, representatives, attorneys, agents,


20200630
     Case 1:19-mc-00262-JMF Document 10 Filed 07/31/20 Page 2 of 6



employees, experts, consultants, or any person acting at the direction of the foregoing, shall adhere

to the following terms, upon pain of contempt:


                1.      With respect to information produced by the Producing Parties in response

to the subpoena, any Producing Party may designate as “Confidential” pursuant to this Order such

information that it reasonably and in good faith believes consists of financial information

(including, but not limited to, records maintained in connection with financial transactions or

financial accounts), material relating to ownership or control of any non-public company; business

plans, product development information, trade secrets, documents reflecting business strategy,

business agreements, or marketing plans; or any information of a personal or intimate nature

regarding any individual; and to commercially sensitive information subject to protection under

U.S. federal or state laws, and which has not been previously disclosed (“Confidential Material”).


                2.      Receiving Party may use and disclose the Confidential Material solely for

defense from the Russian proceedings, as set out in the Application (ECF No 5) and May 28, 2019

Declaration (ECF No 6) (the “Russian Proceedings”). Notwithstanding this provision, any

Producing Party may, by written agreement with the Receiving Party, agree to permit use and

disclosure of Confidential Material it has provided and which is subject to the protective order, for

additional purposes, as that Producing Party and Hermitage may agree to be appropriate.


                3.      Confidential Material may be disclosed only to the following persons or

entities (“Permitted Individuals”):


                        (a)     Receiving Party and its counsel, including any paralegal or

administrative assistant assigned to work in connection with the Russian Proceedings;


                        (b)     Courts and government bodies in connection with Hermitage’s

defense of the Russian Proceedings.



                                                  2
      Case 1:19-mc-00262-JMF Document 10 Filed 07/31/20 Page 3 of 6



                 4.     The Receiving Party must take all due precautions to prevent the

unauthorized or inadvertent disclosure of such Confidential Material, including making filings

containing Confidential Material under seal or redacting Confidential Material in public filings, to

the extent permitted under applicable law.


                 5.     The Receiving Party shall inform the Permitted Individuals of this Order

and the confidential designation of the information and shall ensure that any Permitted Individuals

controlled or employed by or on behalf of the Receiving Party comply with the terms of this Order.


                 6.     The Producing Party will designate Confidential Material by stamping or

otherwise clearly marking as “Confidential” the information in a manner that will not interfere

with its legibility.


                 7.     The inadvertent disclosure of Confidential Material shall not be deemed a

waiver of the Producing Party’s claim of confidentiality. If a Producing Party realizes that the

discovery material was produced without the proper confidentiality designation, it may designate

it by notifying counsel for Hermitage in writing. Thereafter, all persons subject to this Order will

treat such information as Confidential.


                 8.     This order shall not apply to any Confidential Material subsequent to it

becoming part of the public record, or that becomes available to the Receiving Party if such source

was not a Producing Party, or that is or becomes generally available to the public other than as a

result of a violation of this Order, or that was already in Receiving Party’s possession prior to

being produced by a Producing Party.


                 9.     The Receiving Party shall take all due precautions to prevent the

unauthorized or inadvertent disclosure of Confidential Material.




                                                 3
     Case 1:19-mc-00262-JMF Document 10 Filed 07/31/20 Page 4 of 6



                10.     Nothing herein shall be construed so as to prohibit the Receiving Party

from disclosing Confidential Material in its possession in response to a lawful subpoena,

government request, or compulsion of law. Should the Receiving Party be asked to produce any

Confidential Material in its possession in response to a lawful subpoena, government request, or

other compulsory process, or if it is required to produce by law or by any government agency

having jurisdiction, it shall give written notice to the Producing Party as soon as reasonably

possible, if permitted under the request, at least 21 days before any disclosure, unless providing

such notice is not in compliance with applicable law.


                11.     Nothing contained in this Order shall be construed as (i) a waiver of any

right to object to any discovery request or confidentiality designation, (ii) a waiver of any privilege

or protection, or (iii) a ruling regarding the admissibility of any document or other evidence.


                12.     Upon request of the Receiving Party, the Producing Party shall indicate

with particularity the reasons and grounds for confidentiality designation. The Producing Party

shall retain the burden of establishing the confidential nature of discovery material.


                13.     If the Parties cannot reach agreement after reasonably conferring with one

another on matters pertaining to this Order, counsel shall address their dispute to this Court.


                14.     This Order will continue to be binding upon the Parties after the

termination of the litigation arising out of and in connection with the Russian Proceedings.


                15.     This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.




                                                   4
   Case 1:19-mc-00262-JMF Document 10 Filed 07/31/20 Page 5 of 6



                          SO STIPULATED AND AGREED:

    STANDARD CHARTERED BANK                          LAW OFFICES OF JONATHAN WINER


By: Donna K. Hill / p.p. D.P.                    By: Jonathan M. Winer
    Donna K. Hill, Esq.                              Jonathan M. Winer, Esq.
    Senior Legal Counsel                              Counsel for Hermitage Capital
     Counsel for Standard Chartered Bank               Management Limited
    (646) 845-1107                                   (202) 766-9918
    donna.hill@sc.com                                jonathan_winer@verizon.net
Dated: July 28, 2020                             Dated: July 15, 2020
        New York, New York                           Washington, D.C.


    CITIBANK, N.A.                                   THE BANK OF NEW YORK MELLON


By: Mary Jane Lee / p.p. D.P.                    By: Jessica Wile Rhea / p.p. D.P.
    Mary Jane Lee, Esq.                              Jessica Wile Rhea, Esq.
    Managing Director, General Counsel                Counsel for
     Counsel for Citibank, N.A.                       The Bank of New York Mellon
    (212) 816-5755                                   (412) 234-1508
    mary.jane.lee@citi.com                           jessica.rhea@bnymellon.com

Dated: July 28, 2020                             Dated: July 28, 2020
       New York, New York                            Pittsburgh, Pennsylvania


    ZEICHNER ELLMAN & KRAUSE LLP                     BNP PARIBAS


By: Barry J. Glickman                            By: Jessica Eiting
    Barry J. Glickman, Esq.                          Jessica Eiting, Esq.
     Counsel for Bank of America, N.A. and           Managing Director, Group Dispute Resolution
     Wells Fargo Bank, N.A.                           Counsel for BNP Paribas
    (212) 223-0400                                   (212) 841-2989
    bglickman@zeklaw.com                             jessica.eiting@us.bpparibas.com

Dated: July 28, 2020                             Dated: July 29, 2020
       New York, New York                               New York, New York




                                             5
         Case 1:19-mc-00262-JMF Document 10 Filed 07/31/20 Page 6 of 6



         TUCKER LEVIN PLLC                            JPMORGAN CHASE N.A.


                                                 By: Lisa A. Perez
                                                       Lisa A. Perez,
   By:                                                 VP and Assistant General Counsel
         Duncan P. Levin, Esq.                           Counsel for JPMorgan Chase
         Tucker Levin, PLLC                          480 Washington Blvd., 23rd Floor
          Counsel for Hermitage Capital              Jersey City, NJ 07310
         Management Limited:                         lisa.a.perez@jpmorgan.com
         (212) 330-7626
         dlevin@tuckerlevin.com                  Dated: July 28, 2020
                                                     Jersey City, New Jersey
   Dated: July 27, 2020
       New York, New York



Dated: July 31, 2020                               __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                        United States District Judge



This stipulation binds the parties to treat as confidential the documents so classified. This Court,
however, has not reviewed the documents referenced herein; therefore, by so ordering this stipulation,
the Court makes no finding as to whether the documents are confidential. That finding will be made,
if ever, upon a document-by-document review pursuant to the procedures set forth in the Court’s
Individual Rules and Practices and subject to the presumption in favor of public access to “judicial
documents.” See generally Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir.
2006). To that end, the Court does not “so order” any provision to the extent that it purports to
authorize the parties to file documents under seal without a prior court order. See New York ex rel.
Khurana v. Spherion Corp., No. 15-CV-6605 (JMF), 2019 WL 3294170 (S.D.N.Y. July 19, 2019).




                                             6
